DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,550,358 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the method of producing beer, comprising: 
--fermenting a wort containing fermentable sugars with an active yeast to produce a beer containing 1-10 vol. % ethanol and further containing the beer flavour substances diacetyl; acetaldehyde; dimethyl sulfide; ethyl acetate; isoamyl acetate; ethyl valerate; ethyl hexanoate; iso-amyl alcohol and 2-methylbutan-1-ol; 
--altering the flavour profile of the beer by selectively reducing the concentration level of one or more beer flavour compounds, by subjecting the fermenting wort or the beer to the successive steps of: (i) contacting the fermenting wort or the beer with porous adsorbent particles to selectively adsorb the beer flavour esters; (ii) separating the adsorbent particles containing the adsorbed beer flavour esters from the beer to produce a flavour adjusted beer containing 1-10 vol. % ethanol,
wherein the adsorbent particles’ affinity ratio Ɵi for at least one of the beer flavour esters exceeds 5;the affinity ratio Ɵi for beer flavour ester i being defined by the following equation; Ɵi = Ki / Kethanol; wherein:
(i) Ki represents the adsorbent particles’ affinity constant for beer flavour ester i;
ethanoi represents the adsorbent particles’ affinity constant for ethanol.

Claim Objections
Claim 13 and 14 are objected to because of the following informalities.
Claim 13 recites the limitation of “wherein adsorbent particles consist polymer” in line 1. It appears that the correct phrasing for this limitation is “wherein adsorbent particles consist of polymer”.
Claim 14 recites the limitation of adsorbent containing amine functionalities. However, claim 1 already recites the limitation of adsorbent containing amine functionalities in lines 11-12. This limitation in claim 14 is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guenther et al (EP 0 627 485 A1).
In regard to claim 17, Guenther et al discloses: 

The technical problem on which the invention is based is firstly to provide a method for removing disruptive ingredients from fermentatively obtainable foodstuffs and / or luxury items that allows the aroma spectrum of value-determining smells and flavors to be retained in the ready-to-eat foodstuffs and / or luxury items. 91 At the same time, the method should make it possible to isolate the typical aroma from the food and / or luxury food while maintaining the typical value-determining aroma spectrum as authentically as possible ([0009] see machine translation page 3).
[0011] 106 In the method according to the invention for removing disruptive ingredients from fermentative extractable foods and / or luxury foods while preserving the aroma spectrum of valuedetermining smells and flavors in ready-to-eat foods and / or luxury foods, one assumes either that the value-determining smells or flavors are added treated food and / or luxury food are withdrawn. 111 Then the disruptive ingredients are removed. 112 The value-determining odorous and / or flavoring substances removed from the food and / or luxury item, which have been removed from the food and / or luxury item in the previous process stage, are absorbed in intrinsically interfering solvents and then after removing the interfering ingredient or the interfering Ingredients added back to the food and / or luxury food. 116 This procedure has the advantage that the disruptive ingredients can be removed from the aroma-depleted food and / or luxury food, even under quite drastic conditions, without damaging the odor and / or flavor substances, which are often chemically unstable ([0011] see machine translation page 3).
In an alternative method, the disruptive ingredients are first removed, with the valuedetermining odor and / or flavor substances being separated off at the same time. 124 The odorous and / or flavoring substances are then removed from the fraction also containing the disruptive ingredients, taken up again in concentrated form in intrinsically disruptive solvents and added again to the depleted foodstuffs and / or luxury goods ([0012] see machine translation page 4).


Food and / or luxury goods which can be obtained by fermentation are, in particular, beverages, such as beers, wines, spirits, fruit waters; Non-alcoholic or reduced-alcohol beers, wines, sparkling wines, etc. into consideration ([0013] see machine translation page 4).
Hence, in regard to claims 1 and 17, Guenther et al discloses beer.

In regard to the adsorbent material recitations in claims 1-2 and 13-16, Guenther et al discloses:
According to the invention, the disruptive ingredients are preferably removed from the food and / or luxury goods by adsorptive measures, such as solid phase extraction. 154 Solid and polar chromatography media with a high specific surface area are particularly suitable as means for the solid phase extraction. 156 These include a number of commercially available chromatography materials such as modified silica gel, polypropylene, weak ion exchange resins, and polypropylene oxide. 158 Chromatography materials modified on the surface have proven to be particularly suitable. 159 18 Carbon atoms are substituted. 160 Suitable commercial products are therefore the modified silica gels from Merck, Darmstadt with the name Reversed Phase Silica RP-8, or 162 RP-18, the polypropylene powder from AKZO, Obernburg, which is sold under the name Accurel, the chromatography material Bioran from Schott, Mainz, modified with C18 chains, the ion exchange resins Dowex S 112 from Dow Chemicals and Amberlite XAD from Rohm and Haas, Frankfurt and the polypropylene oxide from GE Plastics BV, NL ([0015] see machine translation pages 4-5).

In regard to the beer flavor compounds separate from beer by adsorbent, Guenther et al discloses analyzing beer alcohol concentrate for the following substances:
a) dimethyl sulfide (DMS)
b) diacetyl 
c) higher alcohols and esters
d) Beer Flavors

f) aging components ([0034] see machine translation page 11).
Guenther et al discloses analyzing beer substances such as Furfuryl acetate, Methylfurfural, 2-Propionylfuran, 2-Acetyl-5-methylfuran, 2-Acetyl-5-methylfuran (isomer), gamma decalactone, 3-Methylbutanal, 3-Methylbutan-2-one, Benzaldehyde, 4 Ethyl nicotinate, etc. ( see machine translation pages 12-13).
Hence, Guenther et al discloses a method of producing beer, the method comprising the successive steps of:
--fermenting a wort containing fermentable sugars with an active yeast to produce a beer containing 1-10 vol.% ethanol and further containing the beer flavor 
-- contacting the fermenting wort or the beer with porous adsorbent particles to selectively adsorb the beer flavor and aroma;
-- separating the adsorbent particles containing the adsorbed beer flavour esters from the beer to produce a flavour adjusted beer containing 1-10 vol.% ethanol;
-- desorbing at least a portion of the beer flavour esters from the separated adsorbent particles; and
-- adding at least a fraction of the desorbed beer flavour esters to the flavour adjusted beer or to another beer.
It is further noted that claim 17 is a product-by-process claims.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al (EP 0 627 485 A1).
In regard to claim 1, Guenther et al discloses: 
The invention relates to a method for removing disruptive ingredients from fermentatively obtainable foodstuffs and / or luxury foods while maintaining the aroma spectrum of value determining smells and flavors in ready-to-eat foods and / or luxury foods ([0001] see machine translation page 1).
The technical problem on which the invention is based is firstly to provide a method for removing disruptive ingredients from fermentatively obtainable foodstuffs and / or luxury items that allows the aroma spectrum of value-determining smells and flavors to be retained in the ready-to-eat foodstuffs and / or luxury items. 91 At the same time, the method should make it possible to isolate the typical aroma from the food and / or luxury food while maintaining the typical value-determining aroma spectrum as authentically as possible ([0009] see machine translation page 3).
[0011] 106 In the method according to the invention for removing disruptive ingredients from fermentative extractable foods and / or luxury foods while preserving the aroma spectrum of valuedetermining smells and flavors in ready-to-eat foods and / or luxury foods, one assumes either that the value-determining smells or flavors are added treated food and / or luxury food are withdrawn. 111 Then the disruptive ingredients are removed. 112 The value-determining odorous and / or flavoring substances removed from the food and / or luxury item, which have been removed from the food and / or luxury item in the previous process stage, are absorbed in intrinsically interfering solvents and then after removing the interfering ingredient or the interfering Ingredients added back to the food and / or luxury food. 116 This procedure has the advantage that the disruptive ingredients can be removed from the aroma-depleted food and / or luxury food, even under quite drastic conditions, without damaging the odor and / or flavor substances, which are often chemically unstable ([0011] see machine translation page 3).
In an alternative method, the disruptive ingredients are first removed, with the valuedetermining odor and / or flavor substances being separated off at the same time. 124 The odorous and / or flavoring substances are then removed from the fraction 

In regard to the food products to be treated, Guenther et al discloses:
Food and / or luxury goods which can be obtained by fermentation are, in particular, beverages, such as beers, wines, spirits, fruit waters; Non-alcoholic or reduced-alcohol beers, wines, sparkling wines, etc. into consideration ([0013] see machine translation page 4).
Hence, in regard to claims 1 and 17, Guenther et al discloses beer.

In regard to the adsorbent material recitations in claims 1-2 and 13-16, Guenther et al discloses:
According to the invention, the disruptive ingredients are preferably removed from the food and / or luxury goods by adsorptive measures, such as solid phase extraction. 154 Solid and polar chromatography media with a high specific surface area are particularly suitable as means for the solid phase extraction. 156 These include a number of commercially available chromatography materials such as modified silica gel, polypropylene, weak ion exchange resins, and polypropylene oxide. 158 Chromatography materials modified on the surface have proven to be particularly suitable. 159 18 Carbon atoms are substituted. 160 Suitable commercial products are therefore the modified silica gels from Merck, Darmstadt with the name Reversed Phase Silica RP-8, or 162 RP-18, the polypropylene powder from AKZO, Obernburg, which is sold under the name Accurel, the chromatography material Bioran from Schott, Mainz, modified with C18 chains, the ion exchange resins Dowex S 112 from Dow Chemicals and Amberlite XAD from Rohm and Haas, Frankfurt and the polypropylene oxide from GE Plastics BV, NL ([0015] see machine translation pages 4-5).

In regard to the beer flavor compounds separate from beer by adsorbent, Guenther et al discloses analyzing beer alcohol concentrate for the following substances:

b) diacetyl 
c) higher alcohols and esters
d) Beer Flavors
e) seasoning flavorings
f) aging components ([0034] see machine translation page 11).
Guenther et al discloses analyzing beer substances such as Furfuryl acetate, Methylfurfural, 2-Propionylfuran, 2-Acetyl-5-methylfuran, 2-Acetyl-5-methylfuran (isomer), gamma decalactone, 3-Methylbutanal, 3-Methylbutan-2-one, Benzaldehyde, 4 Ethyl nicotinate, etc. ( see machine translation pages 12-13).
Hence, Guenther et al discloses a method of producing beer, the method comprising the successive steps of:
--fermenting a wort containing fermentable sugars with an active yeast to produce a beer containing 1-10 vol.% ethanol and further containing the beer flavor 
-- contacting the fermenting wort or the beer with porous adsorbent particles to selectively adsorb the beer flavor and aroma;
-- separating the adsorbent particles containing the adsorbed beer flavour esters from the beer to produce a flavour adjusted beer containing 1-10 vol.% ethanol;
-- desorbing at least a portion of the beer flavour esters from the separated adsorbent particles; and
-- adding at least a fraction of the desorbed beer flavour esters to the flavour adjusted beer or to another beer.
In regard to the recitation of beer comprising diacetyl; acetaldehyde; dimethyl sulfide; ethyl acetate; isoamyl acetate; ethyl valerate; ethyl hexanoate; iso-amyl alcohol and 2-methylbutan-l-ol, it is 
In regard to claim 1, Guenther et al is silent as to the selectively adsorbing diacetyl,  acetaldehyde and dimethyl sulfide. However, it is believed that adsorption of diacetyl; acetaldehyde; dimethyl sulfide is an inherent result of the process as disclosed by Guenther et al.
Guenther et al is silent as to the affinity ratio of the adsorbent particles (claims 1, 4-10). However, it is not clear if the adsorbents as disclosed by Guenther et al possess this property or not. In any case, one of ordinary skill in the art would have been motivated to modify Guenther et al, if necessary, and to employ adsorbent particles that remove undesirable aroma and flavors.
In regard to claim 3, Guenther et al is silent as to the temperature conditions during the contact of beer with adsorbent particles. Guenther et al discloses that elevated temperatures are preferred during the desorption process ([0017] see machine translation page 5).
In regard to claims 11-12, Guenther et al discloses beer. It is understood that such beer has already been fermented by yeast. Removal of yeast after the step of fermentation is a standard/conventional practice in the production if beer. One of ordinary skill in the art would have been motivated to remove yeast either prior to the contact with adsorbent or simultaneously with adsorbent particles as long as the final beer product is free of unwanted particles and corresponds to a desired quality standards.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/               Primary Examiner, Art Unit 1791